      Case 3:17-cv-06027-WHA Document 60-2 Filed 12/14/18 Page 1 of 6



 1   CHRIS BAKER (CA Bar No. 181557)
     cbaker@bakerlp.com
 2   BAKER CURTIS & SCHWARTZ, P.C.
 3   1 California St., Suite 1250
     San Francisco, CA 94111
 4   Tel.: (415) 433-1064; Fax: (415) 366-2525

 5   Attorneys for PLAINTIFF
 6   MALCOLM A. HEINICKE (CA Bar No. 194174)
 7   Malcolm.heinicke@mto.com
     MUNGER, TOLLES & OLSON LLP
 8   560 Mission Street, Suite 2700
     San Francisco, California 94105
 9   Tel: (415) 512-4000; Fax: (415) 512-4077
10
     Attorneys for DEFENDANTS
11
     [Additional Counsel Listed Below]
12
                                 UNITED STATES DISTRICT COURT
13

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ADRIAN MORRIS, on behalf of herself and     Case No. 3:17-cv-06027-WHA
     all others similarly situated,
17                                               [PROPOSED] ORDER GRANTING
                          Plaintiff,             PRELIMINARY APPROVAL RULE 23
18                                               CLASS ACTION SETTLEMENT AND
            vs.                                  SCHEDULING SETTLEMENT HEARING
19                                               (EXHIBIT 1)
20   FIDELITY INVESTMENTS, a legal entity of
     an unknown form, FMR, LLC, a Delaware
21   limited Liability Company, FIDELITY
     BROKERAGE SERVICES LLC, a Delaware
22   Limited Liability Company (collectively
23   “FIDELITY”),

24                         Defendants.

25
     CLASS AND COLLECTIVE ACTIONS
26

27
28

         [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL RULE 23 CLASS ACTION
                    SETTLEMENT AND SCHEDULING SETTLEMENT HEARING
      Case 3:17-cv-06027-WHA Document 60-2 Filed 12/14/18 Page 2 of 6



 1                              [ADDITIONAL COUNSEL]
 2   MICHAEL CURTIS (CA Bar No. 252392)
 3   mcurtis@bakerlp.com
     1 California St., Suite 1250
 4   San Francisco, CA 94111
     San Francisco, CA 94104
 5   Tel.: (415) 433-1064
     Fax: (415) 366-2525
 6

 7   Attorneys for PLAINTIFF

 8   MARTIN D. BERN (CA Bar No. 153203)
     Martin.bern@mto.com
 9   MARJA-LIISA OVERBECK (CA Bar No. 261707)
     mari.overbeck@mto.com
10
     MUNGER, TOLLES & OLSON LLP
11   560 Mission Street, Suite 2700
     San Francisco, California 94105
12   Telephone:    (415) 512-4000
     Facsimile:    (415) 512-4077
13
     Attorneys for DEFENDANTS
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

         [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL RULE 23 CLASS ACTION
                    SETTLEMENT AND SCHEDULING SETTLEMENT HEARING
       Case 3:17-cv-06027-WHA Document 60-2 Filed 12/14/18 Page 3 of 6



 1          The motion of Plaintiff Adrian Morris (“Plaintiff”) for an order preliminarily approving a
 2   class action and scheduling settlement hearing pursuant to Fed. Rule Civ. Pro., Rule 23, came on
 3   for hearing on January 24, 2019. The Court has considered the Stipulation Re: Settlement of
 4   Class and Collective Actions (and its exhibits), the submissions of counsel, and all other papers
 5   filed in this action. The matter having been submitted and good cause appearing therefor, the
 6   Court finds as follows:
 7          1.      All defined terms contained herein shall have the same meanings as set forth in the
 8   Stipulation Re: Settlement of Class and Collective Actions executed by the Settling Parties and
 9   filed with this Court (the “Stipulation”);
10          2.      Plaintiff and Fidelity Brokerage Services LLC (“Fidelity Brokerage”) and FMR
11   LLC (“FMR”) (collectively, “Defendants”), through their counsel of record in the Litigation and
12   per the terms of the Stipulation, have reached an agreement to resolve the Litigation and settle all
13   California Released Claims;
14          3.      Significant investigation and research have been conducted such that counsel for
15   the parties at this time are able to reasonably evaluate their respective positions. Settlement at
16   this time will avoid substantial costs, delay, and risks that would be presented by further
17   litigation. The proposed settlement has been reached as a result of serious, informed, and non-
18   collusive negotiations between the parties;
19          4.      Through Docket Entry No. 51, the Court has already certified the following class
20   pursuant to Rule 23:
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28                                                    -1-
           [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL RULE 23 CLASS ACTION
                      SETTLEMENT AND SCHEDULING SETTLEMENT HEARING
      Case 3:17-cv-06027-WHA Document 60-2 Filed 12/14/18 Page 4 of 6



 1                  All former and current employees of Fidelity Brokerage Services who,
                    while employed by Fidelity Brokerage Services in California at some
 2                  point during the period from October 20, 2013 to the present, satisfied the
 3                  following two conditions: (1) Fidelity Brokerage Services classified them
                    as “non-exempt;” and (2)(a) They were paid bonus compensation
 4                  pursuant to a Compensation Plan and were also paid a bonus overtime
                    adjustment with respect to that bonus compensation; and/or (b) They
 5                  received student loan repayments pursuant to Fidelity Brokerage’s Step
                    Ahead Student Loan Program and worked overtime during the month in
 6                  which a student loan repayment was made; and/or (c) They received
 7                  fitness reimbursements pursuant to Fidelity Brokerage Services’ Fitness
                    Reimbursement Program and worked overtime during the pay period in
 8                  which the fitness reimbursement was paid.

 9   The California Class as defined in the Stipulation Re: Settlement of Class and Collective Actions

10   is the same class, and as such, the settlement class has already been and remains certified. (The

11   collective action portion of the Stipulation Re: Settlement of Class and Collective Actions, i.e.,

12   the Fair Labor Standards Act or “FLSA” portion of the settlement, is addressed in a separate

13   Order.)

14             5.      The parties have presented to the Court for review a Stipulation Re: Settlement of

15   Class and Collective Actions. The Stipulation is within the range of reasonableness and meets the

16   requirements for preliminary approval; and

17             6.      The parties also have presented to the Court for review a plan to provide a

18   California Notice to the Members of the California Class which sets out the terms of the

19   settlement and the California Class Members’ options including, inter alia, their options (i) to opt

20   out of the California Settlement Class, (ii) to remain in the California Settlement Class and elect

21   to be represented by counsel of their choosing, (iii) to object to the terms of the settlement, and/or

22   (iv) to become a California Settlement Class Member. The California Notice will be mailed to all

23   California Class Members at their Last Known Addresses. The plan regarding California Notices

24   proposed by the Settling Parties is the best practical under the circumstances and satisfies

25   pertinent due process requirements and the requirements of Rule 23.

26             Good cause appearing therefor, IT IS HEREBY ORDERED that:

27             1.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the California Class

28                                                     -2-
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL RULE 23 CLASS ACTION
                     SETTLEMENT AND SCHEDULING SETTLEMENT HEARING
      Case 3:17-cv-06027-WHA Document 60-2 Filed 12/14/18 Page 5 of 6



 1   settlement portion of the Stipulation is preliminarily approved;
 2            2.         Notice of the proposed settlement, and the rights of California Class Members to
 3   opt out of the settlement, shall be given by mailing of the California Notice by first class mail,
 4   postage prepaid, to all California Class Members pursuant to the applicable provisions in the
 5   Stipulation. Fidelity Brokerage shall provide the Claims Administrator with the information
 6   necessary to conduct this mailing as set forth in the Stipulation;
 7            3.         Class Counsel shall apply to the Court for an award of reasonable attorney fees
 8   and litigation costs and associated expenses, and an enhancement award to Plaintiff, with those
 9   awards to be paid from the Qualified Settlement Fund;
10            4.         A hearing shall be held before this Court on [INSERT DATE] at [INSERT
11   TIME] to consider whether the California Class Settlement should be given final approval by the
12   Court:
13                 (a)    Plaintiff shall file a motion for final approval of the California Class Settlement,
14   and Class Counsel shall file a motion for an award of attorneys’ fees, costs and enhancement
15   award on or before the Settlement Hearing Motion Date.
16                 (b)    Written objections by California Class Members to the proposed California Class
17   Settlement will be considered if received by the Court on or before the date that is thirty-five days
18   after the Settlement Hearing Motion Date, and the parties shall have the opportunity to file a
19   written response to any objections filed by California Class Members, and Class Counsel shall
20   have the opportunity to provide any updated information related to its request for fees, costs, and
21   the Class Representative incentive payment, within 10 of the deadline to submit an objection;
22                 (c)    At the Settlement Hearing, California Class Members who have filed timely
23   written objections may be heard orally in support of, or in opposition to, the California Class
24   Settlement; and
25                 (d)    Class Counsel and counsel for Defendants should be prepared at the hearing to
26   respond to objections filed by California Class Members, if any, and to provide, as appropriate,
27   other information bearing on whether or not the settlement should be approved.
28                                                       -3-
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL RULE 23 CLASS ACTION
                     SETTLEMENT AND SCHEDULING SETTLEMENT HEARING
      Case 3:17-cv-06027-WHA Document 60-2 Filed 12/14/18 Page 6 of 6



 1          5.      In the event that the Effective Date occurs, all California Settlement Class
 2   Members will be deemed to have forever released and discharged the California Released Claims,
 3   and the Litigation will be dismissed with prejudice. In the event that the Effective Date does not
 4   occur for any reason whatsoever, the Stipulation shall be deemed null and void and shall have no
 5   effect whatsoever.
 6          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7
     DATED: ________________________              _____________________________________
 8                                                The Honorable William H. Alsup
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28                                                  -4-
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL RULE 23 CLASS ACTION
                     SETTLEMENT AND SCHEDULING SETTLEMENT HEARING
